UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Case No. 2:19-er-169
ve JUDGE EDMUND A. SARGUS, JR.

FABIAN POSADAS-MEJIA,
Defendant.

OPINION AND ORDER

Currently pending before the Court is Defendant Fabian Posadas-Mejia’s (“Defendant”)
Motion to Dismiss the Indictment. (ECF No. 37). The United States of America (the “United
States” or “Government”) opposes dismissal. (ECF No. 42). For the reasons stated below and the
reasons stated in open court during the October 8, 2019 motion hearing, Defendant’s Motion to
Dismiss the Indictment (ECF No. 37) is DENIED.

I.

A. Introduction

On August 1, 2019, a Grand Jury for the Southern District of Ohio returned a one-count
Indictment charging the Defendant with Illegal Re-Entry of a Removed Alien, in violation of
8 U.S.C. § 1326(a). (Indictment at 1 [ECF No. 12]). Defendant now moves to dismiss the
Indictment, which reads as follows:

On or about June 14, 2019, in the Southern District of Ohio, Defendant FABIAN

POSADAS-MEJIA, an alien, knowingly and unlawfully entered and was found in

the United States after having been removed, excluded, or deported therefrom on

or about February 19, 2014, without having obtained the express consent of the

Attorney General of the United States or the Secretary of the Department of

Homeland Security to re-apply for admission to the United States prior to his return.

(id.) (emphasis in original). Defendant avers that dismissal of the Indictment is proper because
the Immigration Judge who ordered Defendant’s deportation to Ei Salvador on August 4, 1995
“did not have the authority to issue the removal order because [Defendant] never received an actual
‘order to show cause.’” (Mot. to Dismiss at 1 [ECF No. 37]). Defendant relies on the recent
Supreme Court case Pereira v. Sessions, U.S. __, 138 S. Ct. 2105 (2018), in support of his
contention that his removal was invalid. (/d.).
B. Defendant’s Prior bumigration Proceedings

The parties largely agree on the facts surrounding Defendant’s prior immigration
proceedings. To summarize, on June 6, 1995, Immigration and Naturalization Service (“INS”)
personally served Defendant with an Order to Show Cause and Notice of Hearing (“Order to Show
Cause”), and, at that time, the Order to Show Cause was read to the Defendant in his native tongue,
Spanish. (Show Cause Ord. at 5 [ECF Nos. 37-1; 42-1]). The Order to Show Cause, which was
printed in both English and Spanish, alleged:

1) You are not a citizen or national of the United States;

2) You are a native of El Salvador and a citizen of El Salvador;

3) You entered the United State at or near an unknown place on or about an
unknown date; [and]

4) You were not then inspected by an immigration officer.
(Show Cause Ord, at 1). Accordingly, the Order to Show Cause informed the Defendant that,
based on the “foregoing allegations, it is charged that you are subject to deportation” under
8 U.S.C. § 241(a)(1)(B) as he is alleged to have “entered the United States without inspection.”
(id. at 3). The Order to Show Cause further ordered the Defendant
to appear for a hearing before an Immigration Judge of the Executive Office for
Immigration Review of the United States Department of Justice at: Address TO BE
CALENDARED AND NOTICE PROVIDED BY THE OFFICE OF THE

IMMIGRATION JUDGE. NOTICE WILL BE MAILED TO THE ADDRESS
PROVIDED BY RESPONDENT and show cause why you should not be deported
from the United States on the charge(s) set forth above.
(Id.) (emphasis in original).

The Order to Show Cause notified the Defendant that he was “required by law to provide
immediately in writing an address (and telephone number, if any) where you can be contacted.”
Defendant informed INS that the address he should be contacted at was: “2211 North 4th St.
Columbus, Ohio 43201[.]” Ud at 1). Defendant was informed:

You are required to provide written notice, within five (5) days, of any change in

your address or telephone number to the office of the Immigration Judge listed in

this notice. Any notices will be mailed only to the last address provided by

you. ...If you fail to appear at the scheduled deportation hearing, you will be

ordered deported in your absence if it is established that you are deportable and

you have been provided the appropriate notice of the hearing.

(Cd. at 4) (emphasis in original),

Defendant was released on his own recognizance and further informed that he was to
“(notify the Immigration and Naturalization Service ... of any change in address or employment
within 48 hours after the change is made.” (Ord. of Release at 1 [ECF No. 42-2]).! Defendant
again told INS that his mailing address was 2211 North 4th Street, Columbus, OH 43201. Ud.
at 2).

On June 19, 1995, the Immigration Court sent the Defendant a notice of hearing by certified
to the address that Defendant twice indicated was his address. (Ord. Deny Mot. to Reopen at 1
[ECF Nos. 37-7; 42-6). The notice informed Defendant that his deportation hearing was scheduled
for August 4, 1995. (/d.). On June 22, 1995, a notice of certified mail was left at the address

Defendant supplied to INS. (/d. at 2). Another notice of certified mail was left for the Defendant

at his address on June 27, 1995. (éd.). The hearing notice was returned to the Immigration Court

 

! While the Order of Release and Recognizance is written only in English, the Order was translated
into Spanish for the Defendant. (Ord. of Release at 2)

3
as “unclaimed” on July 8, 1995. (7d).

The Immigration Court convened Defendant’s deportation hearing on August 4, 1995.
(Deportation Order [ECF Nos. 37-2; 42-4). Defendant did not appear at the hearing, so the
Immigration Judge conducted the hearing in absentia, and ordered that the Defendant be deported.
(id.). In the deportation order, it was again stated that notice was sent to the Defendant by certified
mail to the Defendant’s last known address. (/d.).

On August 12, 1995, Defendant submitted an application for asylum with the United States
Department of Justice and INS. (See generally Asylum Petition [ECF No. 37-3). Defendant was
first granted an employment authorization in 1999, and he received subsequent annual employment
authorizations through 2006. (See ECF No. 37-6). Further, during this time period, Defendant
communicated with INS and updated his address accordingly. (See Mot. to Reopen at 3 [EF Nos.
37-5; 42-5).

Defendant eventually applied for temporary protective status while his asylum application
remained pending. (See generally Form [-821 [ECF No. 37-4]). In his application for temporary
protective status, Defendant indicated that he had never “been under immigration proceedings.”
(id. at 1). On October 6, 2008, Defendant’s application for temporary status was denied. (/d.).

Defendant submits that he first learned about the 1995 Order of Deportation in 2012, while
checking on the status of his asylum petition. Defendant further submits that immediately upon
learning about the 1995 Order of Deportation, he contacted counsel. (Defendant Aff. 4 7 [ECF
Nos, 37-5, PAGEID ## 184-85; 42-5, PAGEID ## 252-53). On April 18, 2012, Defendant’s
counsel in his immigration proceedings filed a motion to reopen the 1995 deportation proceedings
under 8 U.S.C. § 1229(b)(5)(C) and 8 C.F.R. § 1003.23(b)(4)(ii). (See generally Mot. to Reopen

[ECF No, 37.5]). Attached to his Motion to Reopen the 1995 deportation proceedings was an
affidavit from the Defendant, in which he stated he lived at 2211 North 4th Street in Columbus,
Ohio during the relevant time period. (Defendant Aff. 5). Defendant further declared that he
never received notice of his August 4, 1995 deportation hearing, even though he had not changed
his address, (Id. 19). Defendant stated that had he known about the deportation hearing, he would
have appeared. (Ud. J 10).

On July 3, 2012, an Immigration Judge denied the Defendant’s Motion to Reopen the
Deportation Proceedings. (See generally Ord. Deny Mot. to Reopen). The Immigration Judge

stated:

The Respondent’s affidavit does not demonstrate that he did not receive those

notices due to nondelivery or improper delivery by the Postal Service, nor does it

establish that nondelivery was not due to Respondent’s failure to provide an address

where he could receive mail. When the Respondent was personally served with his

OSC, he was notified ofhis obligation to provide the Court with an address at which

he could be contacted. If the Respondent could not receive certified mail at the

address he provided in the OSC, he did not satisfy his statutory obligation to provide

an address at which he could be contacted regarding immigration proceedings.
(id. at 2-3). There is no evidence before this Court that Defendant either moved the presiding
Immigration Judge for reconsideration of this Order, or that he appealed the denial of his Motion
to Reopen the 1995 Order of Deportation to the Board of Immigration Appeals (“BIA”).
Defendant was subsequently removed from the country on February 19, 2014, pursuant to the
August 4, 1995 Order of Removal.
Cc. Procedural History

In June 2019, Defendant was arrested in Columbus, Ohio and, on August 1, 2019, the
Grand Jury charged the Defendant with one-count of Illegal Re-Entry of a Removed Alien, in
violation of 8 U.S.C. § 1326(a). (Indictment at 1). On September 30, 2019, Defendant moved to
dismiss the Indictment. (See generally Mot. to Dismiss). Defendant, relying on Pereira v.

Sessions, U.S. __, 138 S. Ct. 2105 (2018), argues that the August 4, 1995 Order of Removal
violated the Defendant’s Fifth Amendment Right to Due Process because Defendant “never

received an actual ‘order to show cause.’” (/d. at 1). The Government submits that the Court

should deny Defendant’s Motion to Dismiss and asserts that Defendant has failed to satisfy all

necessary elements to collaterally attack a prior deportation order under 8 U.S.C. § 1326(d). On

October 8, 2019, the parties appeared before the Court for a motion hearing and the parties

submitted further arguments on the Motion to Dismiss. Accordingly, this matter is ripe for review.
IL.

A defendant accused of illegal reentry may collaterally attack his prior deportation by
demonstrating: “(1) (he] exhausted any administrative remedies that may have been available to
seek relief against the order; (2) the deportation proceedings at which the order was issued
improperly deprived [him] of the opportunity for judicial review; and (3) the entry of the order
was fundamentally unfair.” 8 U.S.C. § 1326(d). As these requirements are conjunctive, the
defendant must satisfy all three requirements. United States v. Estrada, 876 F.3d 885, 887.
Further, “[bJecause a final deportation order enjoys a presumption of regularity, once the
government shows that the alien was deported while such an order was outstanding, the burden
shifts to the defendant-alien, and it is he who must prove each of § 1326(d)’s elements to overcome
the presumed legality of the earlier deportation order.” United States v. Gonzales-Campos, No. 2-
13-cr-255, 2014 WL 1091043, at *4 (S.D. Ohio Mar. 18, 2014) (quoting United States v. Adame-
Orozco, 607 F.3d 647, 651 (10th Cir. 2010) (internal quotations omitted)); see also United States
v, Martinez-Rocha, 337 F .3d 566, 568 (6th Cir. 2003) (“defendant must demonstrate that” the three
prongs of § 1326(d) have been satisfied.).

It.

Upon review of the filings submitted, the Court finds that Defendant has failed to carry his
burden of showing that he exhausted the administrative remedies available to him. An individual
can move for reconsideration of an Immigration Judge’s denial of a motion to reopen under
8 C.F.R. § 1003.23(b)(1). If the motion for reconsideration is denied, an individual has the
opportunity to appeal the denial of the motion to reopen to the BIA under 8 C.F.R. § 1003.38. And
final decisions of the BIA are appealable to the appropriate Federal Court of Appeals.

Defendant has proffered no evidence that, after Defendant’s Motion to Reopen Deportation
Proceedings was denied, he either moved for reconsideration or appealed the Immigration Judge’s
decision to the BIA. Accordingly, Defendant has not demonstrated that he exhausted the
administrative remedies that were available to him.

Because Defendant has failed to establish the first requirement necessary to collaterally
attack his prior deportation, the Court need not address the second or third prong of the 8 U.S.C.
§ 1326(d) analysis. See Estrada, 876 F.3d at 889 (declining to analyze whether defendant
established 1326(d)’s first two prongs after finding defendant failed to establish the fundamental
unfairness requirement).”

IV.
For the reasons stated herein and stated in open court, Defendant’s Motion to Dismiss the

Indictment (ECF No. 37) is DENIED.

 

IT IS SO ORDERED.
rong R04 PS
DATE ED D A SARGUS, JR.
UNIT STATES DISTRICT JUDGE

 

2 The Court notes that Defendant relies on Pereira in support of his assertion that the 1995
Deportation Order and subsequent removals violated his Fifth Amendment right. (See Mot. to
Dismiss at 1). However, as the Defendant has failed to demonstrate the exhaustion prong, the
Court need not address the applicability of Pereira to the case at bar.

7
